Title: To Thomas Jefferson from Benjamin Carter Waller, 2 August 1794
From: Waller, Benjamin Carter
To: Jefferson, Thomas



Sir
Wms.burg August 2d. 1794.

Your polite Letter I received many Months since—and should have answered, and proposed a plan for our Meeting, but Indisposition prevented. I am now again well. If the City of Richmond in the Month of October next about the 20th. will be agreeable to you, I can and will meet you with pleasure. Be assured there shall be no Difficulty on my part in the Accomodation, and the Terms you hint at in your Letter, will be allowed, as to my powers I trust they are unlimited. In short it  is Mr. Welsh Wish to give you every Indulgence. Respectfully I remain Yr. most obt. Sert.

Ben: Waller

